



Exhibit 10.4


[MiMedx Letterhead]


August 29, 2018


By FedEx Overnight


Georgia RE Fields, LLC
521 NE Spanish Trail
Boca Raton, FL  33432
Attn: Kim B. Fields


Re:    Second Amendment to Lease for real property and improvements located at
1775 West Oak Commons Court, Marietta, Georgia between RE Fields, LLC, successor
in interest to HUB Properties GA, LLC, and CPVF II West Oak LLC, (“Landlord”),
and MiMedx Group, Inc., (‘Tenant”) dated January 25, 2013, as amended March 7,
2017 (the “Lease”).


Dear Ms. Fields:


As we discussed yesterday, we are terminating our line of credit with Bank of
America and other banks and therefore will very soon terminate Bank of America,
N.A. Irrevocable Standby Letter of Credit No. 68995862 in the current amount of
$51,572.37 (the “Letter of Credit”), which currently serves as the security
deposit for the above-referenced Lease. In exchange therefore, we enclose a
check for $51,572.37 as a replacement security deposit. By accepting this check
you agree to (1) promptly return the Letter of Credit to us within three
business days and, within a commercially reasonable time not to exceed thirty
days, execute such documents as Bank of America shall reasonably require to
release Landlord’s interest in such Letter of Credit, and (2) amend the Lease to
delete Section 4.7 and replace it with the following:


4.7 Security Deposit. Landlord and Tenant acknowledge that Tenant has delivered
to Landlord $51,572.37 as the Security Deposit. Landlord shall hold Tenant’s
Security Deposit without liability for interest except to the extent required by
law, as security for the performance of Tenant’s obligations under this Lease.
Unless required by applicable law, Landlord shall not be required to keep the
Security Deposit segregated from other funds of Landlord. Tenant shall not
assign or in any way encumber the Security Deposit. Upon the occurrence of any
event of default by Tenant, and following the expiration of any applicable
notice and cure period, Landlord shall have the right, without prejudice to any
other remedy, to use the Security Deposit, or portions thereof, to the extent
necessary to pay any arrearage in Rent, and any other damage, injury or expense.
Following any such application of all or any portion of the Security Deposit,
Tenant shall pay Landlord, on demand, the amount so applied in order to restore
the Security Deposit to its original amount. Landlord shall reimburse Tenant
such amount within thirty (30) days of the expiration date of the Term, provided
Tenant is not then in default under this Lease (unless otherwise waived by
Landlord). If Landlord transfers an interest in the premises during the Term,
Landlord may assign the Security Deposit to the transferee, and, in such event
and upon transferee’s written assumption of Landlord’s obligations to Tenant
hereunder, Landlord shall thereafter have no further liability to Tenant for the
Security Deposit.


Kindly acknowledge your agreement by signing and returning a copy of this letter
to me.






--------------------------------------------------------------------------------





Sincerely,


MiMedx Group, Inc.




By: /s/ Edward Borkowski        
Edward Borkowski,
EVP & Interim Chief Financial Officer


Accepted and Agreed to:


Georgia RE Fields, LLC


By: Fields-Realty, LLC
Its:  Manager


By: /s/ Kim B. Fields                 
Name:     Kim B. Fields            
Its:     Authorized Member        
    


Enclosure




